DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,886,199 (hereafter referred to as the Patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent’s electrical connection is obvious over the claimed electrically conductive.
Regarding claim 1, the Patent teaches a method of producing a molded semiconductor package, the method comprising: 
attaching a first load terminal at a first side of a semiconductor die to a leadframe, the semiconductor die having a second load terminal at a second side 
encapsulating the semiconductor die in a laser-activatable mold compound so that the leadframe is at least partly exposed from the laser-activatable mold compound at a first side of the molded semiconductor package, and the second load terminal is at least partly exposed from the laser-activatable mold compound at a second side of the molded semiconductor package opposite the first side (column 15, line 63-column 16, line 3); and 
laser activating a first region of the laser-activatable mold compound to form a first laser- activated region that is electrically conductive (column 16, lines 4-7 wherein an electrical connection is electrically conductive).
With respect to claim 2, the Patent teaches plating a part of the second load terminal exposed by a first cavity in the laser-activatable mold compound and the first laser-activated region to form a connection to the second load terminal (claim 4).
As to claim 3, the Patent teaches encapsulating the semiconductor die in the laser- activatable mold compound comprises: forming a first cavity in the laser-activatable mold compound which exposes at least part of the second load terminal at the second side of the molded semiconductor package (claim 2). 
Concerning claim 4, the Patent teaches filing the first cavity in the laser-activatable mold compound with an electrically conductive paste; and solidifying the 
Pertaining to claim 5, the Patent teaches the control terminal is at the second side of the semiconductor die, and wherein encapsulating the semiconductor die in the laser-activatable mold compound comprises: forming a second cavity in the laser-activatable mold compound which exposes at least part of the control terminal at the second side of the molded semiconductor package, wherein the first and the second cavities are separated from one another by a section of the laser-activatable mold compound formed on the second side of the semiconductor die between the second load terminal and the control terminal (Claim 5).
In claim 6, the Patent teaches the control terminal is at the second side of the semiconductor die, the method further comprising: laser activating a second region of the laser-activatable mold compound to form a second laser-activated region that is electrically conductive (claim 6).
Regarding claim 7, the Patent teaches the control terminal is at the first side of the semiconductor die, and the method further comprising: attaching a metal lead to the control terminal, wherein a vertical extension of the leadframe brings an electrical connection for the first load terminal from the first side of the molded semiconductor package to the second side of the molded semiconductor package, wherein a vertical extension of the metal lead brings an electrical connection for the control terminal from 
With respect to claim 8, the Patent teaches laser activating the first region of the laser-activatable mold compound comprises: laser activating a plurality of notches formed in the edge of the laser-activatable mold compound: and laser activating a section of the laser-activatable mold compound interposed between the plurality of notches and the second load terminal (claim 8).
As to claim 9, the Patent teaches patterning the exposed part of the leadirame at the first side of the molded semiconductor package to increase thermal efficiency of the leadframe (claim 9).
In re claim 10, the Patent teaches attaching a first load terminal at a first side of an additional semiconductor die to an additional leadframe, the additional semiconductor die having a second load terminal al a second side opposite the first side and a control terminal at the first side or the second side; encapsulating the additional semiconductor die in the laser-activatable mold compound so that the additional leadframe is at least partly exposed from the laser-activatabie mold compound at the first side of the molded semiconductor package, and the second load terminal of the additional semiconductor die is at least partly exposed from the laser-activatable mold compound at the second side of the molded semiconductor package; and laser 
Concerning claim 11, the Patent teaches a molded semiconductor package, comprising:
a semiconductor die having a first load terminal at a first side, a second load terminal at a second side opposite the first side, and a control terminal at the first side or the second side;
a leadframe attached to the first load terminal of the semiconductor die; and
a laser-activatable mold compound encapsulating the semiconductor die so that the leadframe is al least partly exposed from the laser-activatable mold compound at a first side of the molded semiconductor package, and the second load terminal is at least partly exposed from the laser-activatable mold compound at a second side of the molded semiconductor package opposite the first side,
wherein the laser-activatable mold compound comprises a first laser-activated region that is electrically conductive (claim 11 wherein the electrical connection is electrically conductive).
Pertaining to claim 12, the Patent teaches a first cavity in the laser- activatable mold compound exposes at least part of the second load terminal at the second side of the molded semiconductor package, and wherein the first cavity is filled with a solidified 
In claim 13, the Patent teaches the second load terminal comprises a Cu pillar attached to a band pad at the second side of the semiconductor die and the first laser-activated region contacts the Cu pillar to complete the electrical connection to the second load terminal, or wherein the first laser-activated region contacts the bond pad to complete an electrical connection to the second load terminal (claim 13).
Regarding claim 14, the Patent teaches the first load terminal of the semiconductor die is attached to a thinner region of the leadframe, wherein the leadframe has a thicker region adjoining the thinner region, and wherein the semiconductor die is encapsulated in the laser-activatable mold compound so that the thicker region of the leadframe is at least partly exposed from the laser-activatable mold compound at the second side of the molded semiconductor package (claim 14).
With respect to claim 15, the Patent teaches the leadframe comprises a plurality of first leads which protrude from a first side face of the molded semiconductor package, and wherein each of the first leads is bent so as to comprise at least one folded fin (claim 15).
As to claim 16, the Patent teaches the plurality of first leads forms a gull wing pad, and wherein a metallized region of the leadframe and/or a laser activated region at the mold compound adjoining the plurality of first leads forms a land grid pad so as to 
In re claim 17, the Patent teaches a plurality of second leads encapsulated in the laser-activatable mold compound and electrically connected to the first laser-activated region of the laser-activatable mold compound, wherein the plurality of second leads protrude from a second side face of the molded semiconductor package, wherein each of the plurality of second leads is bent so as to comprise at least one folded fin (claim 17).
Concerning claim 18, the Patent teaches an additional semiconductor die having a first load terminal at a first side, a second load terminal al a second side opposite the first side, and a control terminal at the first side or the second side; and an additional leadframe attached to the first load terminal of the additional semiconductor die, wherein the additional semiconductor die is encapsulated in the laser-activatable mold compound so that the additional leadframe is at least partly exposed from the laser- activatable mold compound at the first side of the molded semiconductor package, and the second load terminal of the additional semiconductor die is at least partly exposed from the laser-activatable mold compound at the second side of the molded semiconductor package, wherein the laser-activatable mold compound comprises an additional laser-activated region that is electrically conductive (claim 18).

In claim 20, the Patent teaches the second load terminal comprises a metal pillar build up or attached to a bond pad at the second side of the semiconductor die and the first laser-activated region contacts the metal pillar to complete an electrical connection to the second load terminal (claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	9/19/21